ACCEPTED
                                                                                          12-15-00099-CR
                                                                             TWELFTH COURT OF APPEALS
                                                                                           TYLER, TEXAS
                                                                                      8/5/2015 4:27:01 PM
                                                                                            CATHY LUSK
                                                                                                   CLERK

                                 NO. 12-15-00099CR

 JOHNSON, DARRIAN                             §                    FILED IN
                                                  IN THE COURT OF APPEALS
                                                                  12th COURT OF APPEALS
 DEWAYNE, JR.                                                          TYLER, TEXAS
                                              §                    8/5/2015 4:27:01 PM
 vs.                                          §   12 TH   JUDICIAL DISTRICT
                                                                       CATHY S. LUSK
                                                                           Clerk
                                              §
 STATE OF TEXAS                               §   STATE OF TEXAS

            MOTION TO W ITHDRAW AS APPELLATE COUNSEL
                          (ANDERS BRIEF)

TO THE HONORA BLE JUSTICES OF SAID COURT:

       Comes now Movant, Forrest K. Phifer, Ap pellate Counsel for Darrian DeWa yne

Johnson, Jr., Appellant herein, and files this his Motion to Withdraw pursuant to

requirements of an Anders Brief and in accordance with Tex. R. App. P. 6.5.

       Accompanying this motion, the undersigned has filed an Anders Brief.

Accordingly, the undersigned respectfully requests that he be allowed to withdraw

from further representation in this matter.

       In accordance with TRAP 6.5, the undersigned certifies:

       1.    There are no current deadlines in this case as ide from the filing of

             Appellant’s Brief and this motion.

       2.    Appellant’s name and last known add ress are:

                    Darrian DeWayne Johns on, Jr.
                    TDCJ # 01987904
                    SID # 08052716
                    TDC J,ID
                    Brads haw U nit
           Henderson, Texas 75653-9000

           903/655-0 880 (voice)

3.   As noted in the below Certificate of Service, this motion has been

     delivered to Appellant both by Certif ied M ail, Return Receipt Requested

     and by First Class U.S. Mail, Address Correction Requested.

4.   Appellant is hereby notified of his right to object in writing.

5.   Appellant has a right to obtain a copy of the record from the undersigned

     for the preparation of a pro se brief. Accordingly, Appellate Counsel has

     provided Appellant a “USB Flash Drive” containing downloaded true and

     correct copies of: 1) the Clerk’s Record; 2) the Court Reporter’s Record;

     and 3) Ap pellate correspondences as an enclosure w ith a copy of the

     Anders Brief and the instant Motion to Withdraw in the correspondence

     sent via Certified Mail, Return Receip t Requested. (The d ocuments

     referenced were provided to Appellant Counsel in electronic form and

     therefor, an electronic copy of same were copied to the drive for

     Appellant’s    convenienc e.)    Also    included    within    that   same

     correspondence was a proposed , unsigned request for an extension of

     time to file Appellant’s brief, for Appellant’s review and consideration in

     the event Appellant desired to respond and file his own brief. See
             attached exhibit “A.”

      WHEREFORE, PRE MISES C ONSIDE RED , Movant respectf ully requests

that his Motion to W ithdraw be GRAN TED, that he be relieved from further

representation of Appellant in this matter, and for such further and other relief, whether

at law or in equity, to which he has shown himself justly entitled.

Respectfully submitted,

Forrest k. Phifer                               Forrest k. Phifer
                                                P.O. Box 829
                                                Rusk, Texas 75785-0829
BY: /S/ Forrest K. Phifer                       (903) 721-1842

                            CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the foregoing

instrument has been forwarded by electronic filing to the Cherokee County District

Attorney’s Office in accordance with TRAP 9.5(b)(1) on August 5, 2015.

      Furthermore, a true and correct copy of the foregoing instrument has been

forwarded by both Certified Mail, Return Receipt Requested, and via First Class, U.S.

Mail, Address Correction Requested, to:

                            Darrian DeWayne Johns on, Jr.
                            TDCJ # 01987904
                            SID # 08052716
                            TDC J,ID
                            Brads haw U nit
                            P.O. Box 9000
                            Henderson, Texas 75653-9000
on the sa me date. (See attached exhib it “B”.)


BY: /S/ Forrest K. Phifer
EXHIBIT “A”
                                NO. 12-15-00099CR

 JOHNSON, DARRIAN                          §    IN THE COURT OF APPEALS
 DEWAYNE, JR.
                                           §
 vs.                                       §    12 TH JUDICIAL DISTRICT
                                           §
 STATE OF TEXAS                            §    STATE OF TEXAS


       1 ST PRO SE MOTION FOR EXTENSION OF TIME TO FILE BRIEF




TO THE HONORA BLE JUSTICES OF SAID COURT:




        COMES NOW the Ap pellant in the above styled and numbered cause, and files

this his 1st Pro Se Motion for Extension of time to File Appellant Brief and in support

thereof would show this court the following:

        1.    This case is on appeal from the 2 nd Judicial District Court of Cherokee

              County, Texas.

        2.    The case below was styled State of Texas vs. Darrian Dewayne Johnson,

              Jr. and was numbered 18 551 . Appellant was indicted, entered a plea of

              Guilty and received 4 years Deferred Adjudication on January 16, 2014.

        3     On July 9, 2014, a Motion to Adjud icate was filed to which Defendant

              pled NOT TRU E to allegations alleged in paragraphs ## 11, 12, 13, 14,

              22, 24, 29 and 30 of the M otion to Adjudicate and the State abandoned
     paragraph 15. To the remaining allegations, Defendant pled TRUE.

     Hearing was held before the Court on the Motion to Adjudica te for the

     underlying charge of Possession of Controlled Substance - Penalty Group

     1.   Upon hearing thereof on January 8, 2015, the Court found the

     presented allegations in the Motion to Adjudicate to be True and

     sentenced the Defendant to confinement in the Texas Department of

     Criminal Justice, State Jail D ivision for a term of tw o (2) years with costs

     and 15 0 days j ail credit, to run consecutively with the companion case #

     19099.

4.   Notice of Appeal was filed pro se on January 20, 2015.

5.   Both     the Clerk’s Record and the Rep orter’s Records have been

     previously filed with the C ourt.

6.   Appellant’s trial counsel withdrew on January 15, 201 5. Although

     Appellate Counsel was appointe d on February 12, 2015, the order was

     not filed until March 17, 2015 and notic e was not forwarded until March

     18, 2015. Appellate Counsel has filed an Anders Brief and an

     accompanying Motion to Withdraw and notified A ppellate of this action.

     Because of the above, Appellant has not been able to properly research

     and prepare a b rief on behalf of A ppellant.
      7.     Appellant requests that an extension of a minimum of 30 days, or such

             additional time as the Court may deem appropriate, be granted for the

             filing of Appellant’s response to this action and brief.

      8.     This request is not sought merely for delay, but rather that justice may be

             had. This delay will not occasion any undue delay in the progression of

             this case.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that the Court

GRANT this request and extend the date for filing of Appellant’s brief.

                                         Respectfully submitted,

TDCJ # 01987904                          Darrian DeWayne Johns on, Jr.
SID # 08052716
TDC J, ID
Brads haw U nit
P.O. Box 9000
Henderson, Texas 75653-9000
903-655 -0880 (voice)                    By:
                                         Darrian DeWayne Johns on, Jr.


                          CERTIFICATE OF CONFERENCE

      By the signature above, I hereby certify that I have NOT conferenced w ith the

prosecutor in this case regarding the merits of this request.




                                         By:
                                         Darrian DeWayne Johns on, Jr.
                         CERTIFICATE OF SERVICE




      This is to certify that on_________ ______ ______ , a true and correct copy o f

the above and foregoing document was served on the District Attorney's Office,

Cherokee County, 13 5 S. Main, Rusk, Texas 75785, by U .S. mail delivery.


                                       By:
                                       Darrian DeWayne Johns on, Jr.
EXHIBIT “B”
Law Office of Forrest K. Phifer
                                                                                                P.O. Box 829
                                                                                     Rusk, Texas 75785-0829




August 5, 2015

                 “Attorney-C lient Corres pondence; Pr ivileged C ommunication”

Darrian DeWayne Jo hnson, Jr.
SID # 08052716
TDCJ # 01987904
TDCJ, ID
Brads haw U nit
P.O.Box 9000
Henderson, Texas 75653-9000

Re:     Darrian DeWayne Johnson, Jr. vs. State of Texas
        Trial Case # 18551; In The 2nd District Court of Cherokee County, Texas
        Appellate Case # 12-15-00099-CR; In The 12th District Court of Appeals of Texas , sitting in
        Tyler, TX

Dear M r. Johnson:

As you are aware, I w as appointed to represent you in the ab ove referenced ap pellate matter by Judge
Bascom Bentley. You have bee n convicted of the criminal o ffense of “Pos sess ion of a C ontrolled
Substance - Penalty Group 1.” After a thorough review of the Clerk’s Record and the Court
Reporter’s Record, I have been unable to find any legal or factua l non-frivolo us ground reaso nably
calculated to return a judgment of modification or reversal. Accord ingly, I must file a motion to
withdraw as your attorney. You have the right to object and file a response to my motion. A copy of
my motion , along with the Anders brief in support thereof is included herein for your review and
consideration.

I have asked the court to allow you time to file a resp onse a nd a brie f, if you so d esire. It is very
important that you maintain adherence to the court’s deadlines.

The next few paragrap hs will present a basic outline of the procedural steps and considerations that
are a part of a criminal appeal post appellate decision. Please bear in mind that I am authorized only
to represent you on the appeal of this current case to the initial Court of Appeals and NOT to the Court
of Criminal Appeals in Austin, Texas.

Motion for Rehearing: Once the Co urt of App eals has made its dec ision, the losing party (either you
or the State) has an opportunity to file a petition as king the court to recons ider their decision. The
petition must be filed within 15 days after the issua nce of the decision. G enerally speaking, a motion
for rehearing should be filed only if you believe that the court mistakenly interpreted the facts or the
law. Even if I do not file a request for rehearing, you have the right to do so on yo ur own behalf, if
you so desire. If the court grants a rehea ring, it has the authority to issue a new opinion rea ching a
different result.

Further Proceeding: If the Court of Appeals doe s not grant relief in your case, affirms the conviction,
or otherwise issues an opinion with which you disagree, you may have a further appeal of your case
by filing a Petition for Discretionary Revie w in the Texas Court of Criminal Appeals. This petition
must be filed within 30 days after the issua nce of the Court of App eals’ opinion (or within 30 da ys
after the Court of Appeals denies a motion for rehearing, if one is filed).

I have not been app ointed to represe nt you on an appeal to the Court of Criminal Appeals or the U.S.
Supreme Court. THEREFORE, IF YOU WISH TO CON TINUE T HE APPEAL, YOU WILL NEED
TO FILE A PETITION FOR DIS CRETIO NARY REVIEW . You will need to file the petition and all
copies of the petition with the Court of Appeals. The Appellate Court with jurisdiction for your case.
The address for the Court of Appeals handling this particular case is as follows:

                                12th Court of Appe als
                                1517 W. Front Street #354
                                Tyler, Texas 75702
                                (903) 593-8471
                                (Fax) 593-2193

The address for the Court of Criminal Appeals is as follows:

                                Texas Court of Criminal Appea ls
                                P.O. Box 12308
                                Capitol Station
                                Austin, Texas 78711
                                (512) 463-1551.

You may als o request the Court of Criminal Appeals to extend the time to file a petition, but only if
you request it within fifteen (15) days after the date the court issues an opinion on the request for
rehearing.

A Petition for Discretionary R eview must be as brief as possible. It must be addressed to the “ Court
of Criminal Appeals of Texas” and must state your name a s the party applying for review. It must also
contain the following:

        1.      A “Table of Contents” with references to the pages of the petition and must
                indicate the subject matter of each ground or question presented for review.
        2.      An “Index of Authorities” arranged alphabetically and indicating the pages
                of the petition where the authorities are cited.
        3.      A “Statement Regarding Oral Argume nt” explaining why oral arguments
                would be helpful or that such arguments are waived.
        4.      A “Statement of the Case” briefly describing the nature of the case.
        5.      A “Statement of the Procedural History” providing:

                        a.      the date any opinio n of the C ourt of Ap peals
                                 was issued;
                        b.       The date of the filing of the motion for
                                 rehearing; and,
                        c.       The date the motion for rehearing was denied.

        6.      The “Grounds for Review” for which you are requesting review , separate ly
                numbered.
        7.      The “Reasons for Review” providing a concise and direct argument, with
                supporting authorities, as to why the court should review your case.
        8.      A “Prayer for Relief” clearly stating what relief you are seeking; and,
        9.      An “Append ix” containing a copy of the opinion of the Court of Appeals.
        10.     A “Certif ication pursuant to TRAP 9.4" wherein you advise the C ourt how many
                word s are in yo ur brief.

The petition must be no longer than fifteen (15) pages, exclusive of the Table of Contents, Index of
Authorities, Statement Regarding Oral Arguments, Statement of the Case, Statements of Procedural
History and the Appe ndix.

The State has the right to pe tition for re view if the Court of Appeals grants the relief you request. IF
THIS OCCUR S, YOU M AY BE ELIGIBLE FO RELEASE ON BAIL WHILE THE STATE SEEKS
DISCRETIONARY REVIEW . The amount of bail is determined by the Court of Criminal Appea ls
upon your filing a motion requesting same.

Potential Adverse C onsequences of a Reversal: Although the Court of Appeals affirms far more cases
that ir reverses, I feel it is important that you understand the appellate process and its possible effect
on you.

If the punishment in your case was assessed by a jury and your case is remanded for a new trial, you
may be found guilty a second time. At the new trial, a second jury may give you a ny sente nce it
deems appro priate, within the range allowed by law, i.e., the same sentence as was gra nted originally,
a sentence less than before, or one greater than before.

If your case is remanded and you choose to have a judge assess punishment, you may be assessed a
greater punishment in the event the court is made aware of new testimony or evidence not presented
at the first trial which warrants a longer s entence, or if you have engage d in some action after the first
trial that might be used to justify a longer sentence. Of course, the judge is also permitted to assessed
a sentence le ss than at the firs t trial.

Termination of Authority: As stated earlier, I am not authorized to repre sent you on any other matter.
I represent you only on the initial preparation and appeal in this matter, and my authority to do so
terminates upon the entry and acc eptance of a judgment iss ued by the court. Also , my appointment
to represent you on the current appeal does not include an appointment to pursue a Petition for
Discretionary Review; however, if the Court of Criminal Appeals grants your petition, the Trial Court
must appoint an attorney to represent you in further proceedings.

I have also enclose d within the posting forwarded to you via Certified Mail, Return Receipt Requested,
a USB Flash Drive w herein is downloaded the Clerk’s R ecord and the C ourt Reporte r’s Reco rd, along
with the appellate correspondence for your review.

Thank you for your kind understanding of the above . I wish that the circumstances could have been
different. Nevertheless, I do wish you well in your future.

Sincerely,


Forrest K. Phifer
Attorney at Law
FKP/cmp